First of all, I would like on behalf of the
delegation of the Kyrgyz Republic to congratulate Mr.
Theo-Ben Gurirab on his election as President of the
General Assembly for the current session. We hope that,
as a result of his great experience, our work during this
session will be successful.
At the threshold of the third millennium a most
pressing issue is facing humanity: the establishment of the
new world order, which will affect the nature of the
world in the future. The issue concerns all members of
the international community, regardless of their place or
the role they play in international relations.
The continuing threat of the proliferation of weapons
of mass destruction; problems involving the protection of
the environment; technological and natural disasters;
unresolved conflicts, terrorism and all forms of
extremism, illegal trafficking in narcotics; the arms
trade — these are serious sources of tension throughout
the world. Recent events related to the settlement of the
problem of Kosovo are another reminder of the huge
price that continues to be paid in human suffering.
Kyrgyzstan is striving to make a positive
contribution to the achievement of the global goal of
establishing a new world order founded on security,
stability and prosperity. We wish to demonstrate to the
international community our commitment to such
universal principles as democracy, respect for human
rights, support for market economies, the pursuit of good-
neighbourly relations, stability and security — not only in
our region but throughout the world.
The years since our independence have convinced us
that for Kyrgyzstan there is no more rational foreign
policy than a balanced, multipolar approach focusing on
the development of friendly, consistent relations both with
States that play an important role in regional and world
affairs and with those in which our country shares
pragmatic interests.
29


Among the major international events for the Kyrgyz
Republic in recent years I wish to mention the admission of
our country into the World Trade Organization; the
adoption, at the fifty-third session of the General Assembly,
of a resolution — resolution 53/24 — proclaiming the year
2002 as the International Year of Mountains; and the
elaboration by Askar Akayev, President of the Kyrgyz
Republic, of the Silk Road diplomacy doctrine.
President Akayev's Silk Road foreign policy is based
on the ideas of global interdependence and of reviving the
Silk Road as a bridge joining countries and civilizations so
as to develop in the third millennium an intensive,
multilevel, multifaceted system of communication between
civilizations. It is no accident that the philosophy behind
the Silk Road diplomacy doctrine carries over to the
Republic's other foreign policy initiatives of recent years.
These include the holding in Kyrgyzstan, under the auspices
of the United Nations, of an international conference on
Afghanistan; the proclamation of the year 2002 as the
International Year of Mountains; and the active
participation of Kyrgyzstan in the establishment of a
Central Asian nuclear-weapon-free zone.
In particular, enshrined in the doctrine is the idea that,
given the current situation, reliable and dynamic political
and commercial relations cannot be established without the
strengthening of multilateral relations of mutual cooperation
and trust between all the States of the region. The Silk
Road policy requires Kyrgyzstan to establish and develop
as fully as possible such relations with the countries of
Central Asia in all sectors and cooperative areas, including
the maintenance of regional and global security.
The mutual cooperation of China, Kazakhstan,
Kyrgyzstan, Russia and Tajikistan within the framework of
what is called the Shanghai Five is one of the most positive
factors for the maintenance of security in Central Asia, and
for Central Asia's development, and for its transformation
into a region of peace, good-neighbourly relations and
prosperity. Since the first meeting of the heads of State of
the Shanghai Five and the signing of the agreement on
confidence-building in connection with military activities in
the border areas, the countries involved have, through
friendly consultations, been able to generally settle border
issues and reduce the armed forces present in the border
areas. We have established and strengthened cooperation
and with it increased security, peace and calm along the
borders.
From 24 to 25 August 1999, in Bishkek, the fourth
summit of the heads of State of the Shanghai Five took
place. As participants pointed out, we are now seeing a
transformation among the Shanghai Five. Whereas in the
past the group focused on military and political
cooperation, now it is defining major directions for trade
and economic cooperation. The role of the Bishkek
summit in this context was to transform these
understandings into practical actions.
It is necessary specifically to point out the unique
format of the five in the context of which countries of
varying size, with different state systems, levels of
economic development and military strength are
cooperating. A concrete demonstration of this was the
signing in Bishkek of an additional border agreement
between China and Kyrgyzstan, which effectively
removed from the agenda the question of inter-State
demarcation and established a real basis for the
transformation of the Kyrgyzstan-China border into a
border of peace and mutual cooperation in the twenty-first
century.
Kyrgyzstan continues to participate actively in the
process of creating a nuclear-weapon-free zone in Central
Asia. An important role in the successful implementation
of this initiative is being played by the consultative
meeting of experts of regional countries, held under
United Nations auspices. We feel that the rapid
conversion of Central Asia into a nuclear-weapon-free
zone is becoming a multidimensional issue, since the
achievement of this goal will favour profound positive
progress on the global, regional and subregional levels, as
well as in the area of bilateral relations between the
countries of our region. It will also be in harmony with
the world community's aspirations to establish a safe
nuclear-free future.
As is well known, dramatic events have recently
taken place in southern Kyrgyzstan in connection with the
incursion into Kyrgyz territory of well-armed bandit
groups of international terrorists with many years of
experience fighting in Afghanistan and Tajikistan. As a
result of the illegal actions of these terrorists, who are
members of the implacable radical wing of Islamic
extremism, a tense situation has emerged in the Batken
and Chon-Alai areas of Osh Province. International
terrorists have behaved barbarically, taking foreign
hostages and murdering peaceful citizens. The bandits and
the forces behind them have made brazen, arrogant and
far-reaching attempts to impose their extremist views on
the country and have decisively and irrevocably chosen
the path of attacking peaceful democratic States and
economic and social reforms. They have threatened the
30


security and destroyed the tranquility of each and every
State of Central Asia.
We are deeply concerned at having to confront such
phenomena as the internationalization of Islamic extremism.
Among the terrorists invading our country, we have
observed not only representatives of States of Central Asia,
but also foreign mercenaries. Events in southern Kyrgyzstan
and in Dagestan, Russia, are links in the same chain, forged
by international Islamic extremists seeking their own
criminal objectives. These international bandits seek refuge
behind the noble values of Islam, which they roughly flout,
sowing death and suffering among peaceful populations.
I wish to stress in particular the staunch and
committed support of our friendly neighbours — including
Kazakhstan, Tajikistan, Uzbekistan and Russia — for
Kyrgyzstan's efforts to eradicate these bandit groups. The
States of the region have shown the international
community their firm desire to work together and to
coordinate their efforts in confronting international
terrorism.
In turn, Kyrgyzstan expresses its deep-seated hope for
reciprocal support from the world community in its struggle
against international terrorism, which is a worldwide threat.
In this context, Kyrgyzstan highly commends the support
and solidarity of the States members of the Conference on
Interaction and Confidence-building Measures in Asia,
meeting at the level of Foreign Ministers in Almaty on 14
September. The Conference adopted a joint declaration on
the situation in Kyrgyzstan in which it condemned the
criminal activities of terrorists and expressed solidarity and
support for my Government's fight against terrorism.
The criminal acts of international terrorists in southern
Kyrgyzstan have reinforced the need for a speedy
settlement of the armed conflict in Afghanistan. It is
becoming ever more apparent that the designs of the
Islamic extremists based in Afghanistan and of the forces
behind them are spreading their destabilizing influence
throughout Central Asia through terror, murder, hostage-
taking and drug and weapons trafficking. In this connection,
I wish particularly to point out that the ongoing illegal
transshipment of narcotics from Afghanistan across the
territories of the Central Asian countries is a primary source
of financing for the criminal activities of the Islamic
extremists. We feel that the world community must take the
most decisive measures to prevent these Islamic extremists
from sowing violence, chaos and triumphal obscurantism in
Central Asia.
Kyrgyzstan intends broadly to support the efforts of
the international community in the context of the “six
plus two” group. In turn, striving to make our own
contribution to the early settlement of the internal
Afghanistan conflict, which has become a breeding
ground for Islamic extremism in the region, our country
is ready to provide facilities for the convening, under
United Nations auspices, of a conference on peace in
Afghanistan.
Highly appreciating the importance to the
international community of the United Nations as a
universal Organization, Kyrgyzstan is profoundly
interested in the successful reform of its work. We
support comprehensive reform, which should encompass
all the organs of the United Nations, including the
Security Council, which must vigorously address all
aspects of human development. The Kyrgyz Republic
confirms its view of the need to expand Security Council
membership and is also in favour of equitable
geographical representation in both categories.
There is no doubt that the process of reforming the
United Nations should reflect upon the work of all its
agencies. In our country today, we are seeing the
successful work of such United Nations specialized
agencies as the United Nations Development Programme
(UNDP), the United Nations Children's Fund, the United
Nations Population Fund, the Office of the United Nations
High Commissioner for Refugees and others. We feel that
effectiveness and results are the main criteria in assessing
their work. It is necessary to give heightened attention to
the work of those agencies from which we can obtain
maximum output. In this connection, there needs to be
more active efforts to enhance the quality of work to
implement concrete measures designed to resolve socio-
economic, cultural, humanitarian and legal issues.
In this respect, I wish to highlight the important role
played by UNDP, as the Organization's basic financing
and coordination agency, to strengthen United Nations
development efforts in such countries as Kyrgyzstan. In
1998, Kyrgyzstan became a pilot country in UNDP's new
result-based approach. The results of the work of this
system, which have been mainstreamed in all UNDP
offices and headquarters, are being planned for use in a
multi-year funding framework. We hope that this system
will become an effective means of attracting additional
funding. In this connection, we cannot fail to be
concerned by the reduction in and unpredictability of
UNDP core resources. We wish to appeal from this
rostrum to the Governments of donor countries to
31


undertake to study closely the possibility of increasing,
through UNDP, their assistance to States with economies in
transition.
In this difficult period for countries such as my own,
assistance rendered through UNDP and other specialized
agencies is an important factor in the strengthening of our
independence, stability and progress.
In conclusion, I wish to stress Kyrgyzstan's readiness
to cooperate with all Members of the United Nations in
achieving progress on a broad number of issues on the
agenda of this final session of the millennium.













